DETAILED ACTION
This office action response the amendment application on 02/17/2021.
Claims 34, 37-41, and 44-54 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 17 February, 2021.  Claims 34 and 41 have been amended.  Claims 1-33, 35, 36, and 42-43 have been withdrawn from consideration.  Claims 34, 37-41, and 44-54 are pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 34 and 41 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 41, and 49-55 are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul et al. (U.S. Patent Application Publication No. 2016/0088542), (“Belghoul’542”, hereinafter), having an earlier filing date of Sep. 24, 2014 disclosures in provisional application 62/054539), in view of Belghoul et al. (U.S. Patent Application Publication No. 2019/0380164), (“Belghoul’164”, hereinafter), having an earlier filing date of Sep. 24, 2014 disclosures in provisional application 62/054539). 
As per Claim 34, Belghoul’542 discloses a method including the following:
receiving, at a user equipment and from a cellular network, a first indication representative of whether at least one wireless local area network access point supports cellular wireless local area network aggregation ([see, e.g., eNB 104 corresponding to cellular wireless local area network aggregation send enable RRC induction to UE 102 whether set up and/or establish a WLAN link between UE 102 and WLAN AP 106, [0085-0086], and Fig. 1]);
determining, by the user equipment and based on the first indication from the cellular network, that the at least one wireless local area network access point supports cellular wireless local area network aggregation ([see, e.g., wherein detect an access 
establishing, by the user equipment based on the determining, a second connection with the at least one wireless local area network access point to enable the cellular wireless local area network aggregation ([see, e.g., wherein the UE 106 may establish multiple radio bearers, a bearer redirected to WLAN or split between WLAN and cellular radio interfaces, [0072-0076], provisional [0077-0083], and Fig. 5-7]), 
sending, by the user equipment, a second indication to the cellular network, the second indication informing the cellular network of an association between the user equipment and the at least one wireless local area network access point ([see, e.g., the UE 106 may indicate the availability of the AP 104 to the BS 102 (506), [0071-0072], provisional [0077-0083], and Fig. 5]).
Belghoul’542 doesn’t appear to explicitly disclose: wherein in the cellular wireless local area network aggregation, the second connection and a first connection, which is between the user equipment and the cellular network, are under radio resource control (RRC) of the cellular network. 
However, Belghoul’164 discloses wherein in the cellular wireless local area network aggregation, the second connection and a first connection, which is between the user equipment and the cellular network, are under radio resource control (RRC) of the cellular network ([see, e.g., wherein provide rules (e.g., RRC rules) for performing WLAN AP selection and traffic offloading from cellular to WLAN radio interfaces, rule in 
In view of the above, having the system of  Schroeder and then given the well-established teaching of Belghoul’164, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of   Schroeder as taught by Belghoul’164. The motivation for doing so would have been to provide a radio bearer split between multiple RATs results improve end user Quality of Service (QoS) and operator network utilization may be realized (Belghoul’164, ¶ [0009]).  
As per Claim 41, Belghoul’542 discloses an apparatus, comprising: 
at least one processor ([see, e.g., processor(s) 404, [0053], and Fig. 4, also, provisional [0050]]); and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor ([see, e.g., processor(s) 404 with memory 460 and read only memory (ROM) 450)  [0053], and Fig. 4, also, provisional [0050]]), cause the apparatus to at least: 
receive, by the apparatus and from a cellular network, a first indication representative of whether at least one wireless local area network access point supports cellular wireless local area network aggregation ([see, e.g., eNB 104 corresponding to cellular wireless local area network aggregation send enable RRC induction to UE 102 whether set up and/or establish a WLAN link between UE 102 and WLAN AP 106, [0085-0086], and Fig. 1]); 

establish, by the apparatus and based on the determination, a second connection with the at least one wireless local area network access point to enable the cellular wireless local area network aggregation ([see, e.g., wherein the UE 106 may establish multiple radio bearers, a bearer redirected to WLAN or split between WLAN and cellular radio interfaces, [0072-0076], provisional [0077-0083], and Fig. 5-7]), and 
send, by the apparatus, a second indication to the cellular network, the second indication informing the cellular network  an association between the apparatus and the at least one wireless local area network access point ([see, e.g., the UE 106 may indicate the availability of the AP 104 to the BS 102 (506), [0071-0072], provisional [0077-0083], and Fig. 5]).
Belghoul’542 doesn’t appear to explicitly disclose: wherein in the cellular wireless local area network aggregation, the second connection and a first connection, which is between the user equipment and the cellular network, are under radio resource control of the cellular network.
However, Belghoul’164 discloses wherein in the cellular wireless local area network aggregation, the second connection and a first connection, which is between 
In view of the above, having the system of  Schroeder and then given the well-established teaching of Belghoul’164, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of   Schroeder as taught by Belghoul’164. The motivation for doing so would have been to provide a radio bearer split between multiple RATs results improve end user Quality of Service (QoS) and operator network utilization may be realized (Belghoul’164, ¶ [0009]).  
As per Claim 49, Belghoul’542 and Belghoul’164 disclose the apparatus of claim 41, and Belghoul’542 further discloses wherein the first indication is in accordance with open mobile alliance-device management signaling, hot spot signaling, a hot spot policy, a system information block, and/or a system information block (SIB) ([see, e.g., the UE 106 may receive information regarding nearby network-deployed APs in a system information block (SIB) from the BS 102, [0069-0070]]).
As per Claim 50, Belghoul’542 and Belghoul’164 disclose the apparatus of claim 41, and Belghoul’542 further discloses wherein the apparatus is further caused to at least divide, by the apparatus while in a mode enabling the cellular wireless local area network aggregation, packet transmission between the first connection via a cellular transceiver and the second connection via a wireless local area network transceiver 
As per Claim 51, Belghoul’542 and Belghoul’164 disclose the apparatus of claim 41, and Belghoul’542 further discloses wherein the apparatus is further caused to at least combine, by the apparatus while in the mode enabling the cellular wireless local area network aggregation, packets received from the cellular transceiver and the wireless local area network transceiver ([see, e.g., respect to radio resource aggregation association between cellular and WLAN radio interfaces that enable, offloading, and split bearer configuration [0078-0080], and Fig. 5-6]).
As per Claim 52, Belghoul’542 and Belghoul’164 disclose the apparatus of claim 41, and Belghoul’542 further discloses wherein the apparatus is further caused to at least determine, by the apparatus, whether to send a measurement report to a cellular base station ([see, e.g., a UE may be configured to report Wi-Fi measurements to its cellular network [0103]]).
As per Claim 53, Belghoul’542 and Belghoul’164 disclose the apparatus of claim 41, and Belghoul’542 further discloses wherein the apparatus is further caused to at least determine, by the apparatus, whether to activate the cellular wireless local area network aggregation ([see, e.g., the base station may then initiate radio resource aggregation of the LTE radio resources provided to the wireless device by the base 
As per Claim 54, Belghoul’542 and Belghoul’164 disclose the apparatus of claim 41, and Belghoul’542 further discloses wherein the second indication representative of whether an association procedure is performed between the apparatus and the at least one wireless local area network further comprises an indication representative of whether the apparatus has established the connection with the at least one wireless local area network ([see, e.g., wherein the a split bearer configuration, a first portion 608 may be transmitted to the UE 614 by the eNB 606 directly by way of the cellular radio interface between the UE 614 and the eNB 606, and transmit the second portion 610 to the UE 614 by way of the WLAN radio interface between the UE 614 and the AP 612 [0080-0083], and Fig. 6]).
As per Claim 55, Belghoul’542 and Belghoul’164 disclose the method of claim 34, and Belghoul’542 further discloses wherein the first connection and the second connection are active connections over which one or more packets are carried to and/or from the user equipment ([see, e.g., wherein the a split bearer configuration, a first portion 608 may be transmitted to the UE 614 by the eNB 606 directly by way of the cellular radio interface between the UE 614 and the eNB 606, and transmit the second portion 610 to the UE 614 by way of the WLAN radio interface between the UE 614 and the AP 612 [0080-0083], and Fig. 6]).


Claims 37-40, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul’542”, in view of Belghoul’164”, and further in view of Luo at al. (WO/2016/044981) with Machin translation, however the English 371 application Luo et al. (US 2017/0195944), (“Luo” hereinafter), will be cited for convince. 
As per Claims 37, 44, Belghoul’542 doesn’t appear to explicitly disclose: receiving, at the user equipment and from the wireless local area network access point, a third indication. 
However, Schroeder further discloses further comprising: receiving, at the user equipment and from the wireless local area network access point, a third indication ([see, e.g., send third indication information to the UE, [0020, 0039], and Fig. 2, also, International Application, [0118]]). 
In view of the above, having the system of Belghoul’542 and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Belghoul’542 as taught by Schroeder. The motivation for doing so would have been to provide the cellular network associated with a wireless local area network (WLAN) results improve efficiency and WLAN throughput (Schroeder, ¶ [0003]).
As per Claims 38, 45, Belghoul’542 doesn’t appear to explicitly disclose: wherein the first indication comprises a list of at least one wireless local area network identities.
However, Schroeder further discloses wherein the first indication comprises a list of at least one wireless local area network identities ([see, e.g., the first indication   
In view of the above, having the system of Belghoul’542 and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Belghoul’542 as taught by Schroeder. The motivation for doing so would have been to provide the cellular network associated with a wireless local area network (WLAN) results improve efficiency and WLAN throughput (Schroeder, ¶ [0003]).
As per Claims 39, 46, Belghoul’542 doesn’t appear to explicitly disclose: wherein the list further comprises a support indication for each of the at least one wireless local area network identities, and wherein the support indication represents support for aggregation with cellular.
However, Schroeder further discloses wherein the list further comprises a support indication for each of the at least one wireless local area network identities, and wherein the support indication represents support for aggregation with cellular ([see, e.g., the first indication information is further used to notify identification information of the UE to the WLAN AP, [0089-0090], and Fig. 2, also, International Application, [0089-0090]]).  
In view of the above, having the system of Belghoul’542 and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Belghoul’542 as taught by Schroeder. The motivation for doing so 
As per Claims 40, 47, Belghoul’542 doesn’t appear to explicitly disclose: wherein the first indication is received from an access network discovery and selection function server.
However, Schroeder further discloses wherein the first indication is received from an access network discovery and selection function server ([see, e.g., the first indication information may be carried in any communication message between the cellular network access device and the AP, [0085-0087], and Fig. 2, also, International Application, [0085-0087]]). 
In view of the above, having the system of Belghoul’542 and then given the well-established teaching of Schroeder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Belghoul’542 as taught by Schroeder. The motivation for doing so would have been to provide the cellular network associated with a wireless local area network (WLAN) results improve efficiency and WLAN throughput (Schroeder, ¶ [0003]).
 As per Claim 48, Belghoul’542 and Belghoul’164 disclose the apparatus of claim 47, and Belghoul’542 further discloses wherein the first indication comprises an access network discovery and selection function policy ([see, e.g., an access network discovery and selection function (ANDSF) module disclosed, [0069]]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BERHANU D BELETE/Examiner, Art Unit 2468      


/PARTH PATEL/Primary Examiner, Art Unit 2468